PER CURIAM.
In view of the decision of this court in Fidelity Trust Co. v. American Surety Co. of New York, 268 F.2d 805 (1959), the appeals at bar not having been heard by the court en bane, we are bound by that decision. The judgment of the court below therefore will be affirmed. Cf. Exchange Nat. Bank of Olean v. Insurance Co. of No. Amer., 341 F.2d 673 (2 Cir. 1965) cert. denied 86 S.Ct. 37 (1965), and First Nat. B. & T. Co. of Oklahoma City, Oklahoma v. United States F. & G. Co., 347 F.2d 945 (10 Cir. 1965).